Citation Nr: 0700279	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  04-42 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease, including as due to Agent Orange exposure.

2.  Entitlement to service connection for acute and subacute 
peripheral polyneuropathy and Guillain-Barre syndrome, 
including as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1964 to 
September 1969, which included service in the Republic of 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied the veteran's claims of entitlement 
to service connection for bilateral peripheral vascular 
disease and peripheral polyneuropathy (Guillain Barre 
Syndrome).  The veteran perfected a timely appeal of these 
determinations to the Board.


FINDINGS OF FACT

1.  There is no medical evidence that the veteran's symptoms 
of acute and subacute peripheral polyneuropathy appeared 
within weeks or months of his exposure to an herbicide agent 
and resolved within two years of date of onset.

2.  There is no indication in any of the medical evidence 
that the veteran's vascular or neuropathy problems are 
related to his period of service in any way


CONCLUSION OF LAW

1.  The criteria for establishing entitlement to service 
connection for peripheral vascular disease are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  The criteria for establishing entitlement to service 
connection for acute and subacute peripheral polyneuropathy 
and Guillain-Barre syndrome are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of a 
November 2003 letter from the AOJ to the veteran, which 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
relevant evidence and/or information in his possession to the 
AOJ. 

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claims for service connection, any questions as to 
the appropriate disability ratings or effective dates to be 
assigned are rendered moot.  Therefore, despite the 
inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, post-
service private medical treatment records, VA treatment 
records, a letter from the veteran's private treating 
physician, and written statements from the veteran.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.

Service Connection

The veteran argues that he is entitled to service connection 
for (1) peripheral vascular disease and (2) acute and 
subacute peripheral polyneuropathy and Guillain-Barre 
syndrome.  Specifically, the veteran argues that both of 
these conditions are the result of in-service exposure to the 
herbicide Agent Orange.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be granted when a veteran who 
served in the Republic of Vietnam between January 1962 and 
May 1975 develops certain specified diseases, including acute 
and subacute peripheral neuropathy, within a particular time 
period after leaving the Republic of Vietnam.  Under such 
circumstances, that particular disease is presumed to have 
been incurred in service unless there is affirmative evidence 
to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 
3.309(e).  For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of date of 
onset.  38 C.F.R. § 3.309(e), Note 2.

In the instant case, the veteran has submitted evidence that 
he has current diagnoses of acute/subacute peripheral 
neuropathy, Guillian-Barre syndrome, and peripheral vascular 
disease.  Also, the veteran's service records confirm that he 
served in the Republic of Vietnam between January 1962 and 
May 1975.

However, the veteran's service medical records are negative 
for treatment or complaints of any of these disorders, or for 
treatment of any neuropathy or vascular problems.  On 
separation examination, the veteran's upper extremities, 
lower extremities, feet, and neurologic and vascular systems 
were all noted to be normal, and no problems were noted.

Furthermore, the first available records of treatment for the 
veteran's vascular problems are dated in October 2001, and 
the first record of treatment for peripheral neuropathy is 
dated in August 2001, which notes that the veteran's symptoms 
of neuropathy began in June 2003.

Moreover, there is no indication in any of the medical 
evidence that the veteran's vascular or neuropathy problems 
are related to his period of service in any way.

In light of the above, the Board finds that a preponderance 
of the evidence weighs against the veteran's claims of 
service connection for peripheral vascular disease and acute 
and subacute peripheral polyneuropathy and Guillain-Barre 
syndrome.  Because peripheral vascular disease is not a 
disability presumed to have resulted from exposure to an 
herbicide agent, the Board does not presume that the 
veteran's peripheral vascular disease was the result of Agent 
Orange exposure.  Furthermore, because the record does not 
suggest that the veteran's symptoms of acute and subacute 
peripheral polyneuropathy appeared within weeks or months of 
his exposure to an herbicide agent and resolved within two 
years of date of onset, the Board does not presume that any 
acute and subacute peripheral polyneuropathy in the veteran 
was the result of Agent Orange exposure.  Finally, the lack 
of any medical evidence of the disabilities until over 30 
years after service, as well as the lack of any indication in 
the medical evidence that either claimed disability might be 
related to service, weighs against the veteran's claims.  
Accordingly, service connection is not warranted in this case 
for either of the veteran's claimed disabilities.

Although the veteran may believe that he currently suffers 
disabilities due to his service, he is not competent to 
provide opinions that require medical knowledge.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

Entitlement to service connection for peripheral vascular 
disease is denied.

Entitlement to service connection for acute and subacute 
peripheral polyneuropathy and Guillian-Barre syndrome is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


